        Case 1:18-cr-00340-LGS Document 419
                                        416 Filed 12/01/20
                                                  11/25/20 Page 1 of 1




                    GENNARO CARIGLIO JR., P.L.
                 8101 BISCAYNE BOULEVARD • PENTHOUSE 701 • MIAMI, FL 33138
                                     TEL (305) 899-0438
                                    FAX (305) 373-3832


11/25/2020                       Application Granted. Defendant's sentencing submission shall be
                                 filed on or before December 14, 2020. The Government's
Via ECF and Email                submission shall be filed on or before January 14, 2021. The Clerk
The Honorable Lorna G. Schofield of the Court is directed to terminate the letter motion at docket
United States District Court     number 416.
Southern District of New York
40 Foley Square                  Dated: November 30, 2020
New York, New York 10007         New York, New York

Re:   United States v. Sohrab Sharma, et al. (18 Cr. 340)
      Sohrab “Sam” Sharma

Dear Judge Schofield:

       The defendant, Sohrab “Sam” Sharma ("Sharma"), respectfully requests this
Court grant a two week extension of time to file the sentencing submission in this matter
until December 14, 2020 with the government response due three weeks later on
January 4, 2021. The government consents to this request.
       The reason for the request is that the parties have been conferring on several
issues regarding the PSR to avoid the necessity of lengthy Fatico hearings. As a result
of multiple phone conferences, the parties have now resolved all of the issues that could
require a Fatico hearing. With restitution and forfeiture agreed upon by the parties,
there will be no need for the Court to conduct any evidentiary hearings prior to the
sentencing.
       Since the parties just resolved the final issue yesterday, the Probation Officer has
not been able to complete the PSR. The defense needs the PSR to be finalized for the
defense to properly prepare the sentencing memorandum. Since the sentencing is not
set until January 19, 2021, this two week extension will not impact the sentencing date
and will give the Court over a month to review both parties sentencing submissions.

                                                 Respectfully submitted,

                                                 /s/ Gennaro Cariglio Jr.
                                                 Gennaro Cariglio Jr.
                                                 Gennaro Cariglio Jr., P.L.
8101 Biscayne Boulevard, PH 701
Miami, Florida 33138
                                                 (305) 899-0438
                                                 Sobeachlaw@aol.com
                                                 Attorney for Sohrab “Sam” Sharma
CC: All counsel of record


                                            1
